On Petition foe Reheaeing.
Lotz, J.
The appellees, in their argument in support of the petition for a rehearing, still earnestly insist that the bill of exceptions containing the evidence is not authenticated by the clerk of the court, and therefore not properly in the record. It is undoubtedly true that the clerk of the trial court should duly certify to the transcript and to all documents and papers which were a part of the proceedings in the court below, and which he transmits to this court. Without such certificate under the seal of that court, this court would have no means of knowing whether or not the record presented is the one upon which the court below rendered judgment. >
Preceding the bill of exceptions in this case is the following order-book entry: “Oome the parties, and the defendant files his bill of exceptions containing the evidence, as follows.” This entry is dated January 21, 1895. Immediately following this entry is what purports to be the evidence given on the trial. At the end of this bill, and as a part thereof, there is this state*540ment: “And now, on this 21st day of January, 1895, said bill of exceptions was presented to the court for allowance and signing.” And following this there is this further statement: “And now on motion of the defendant this bill of exceptions, embracing the longhand manuscript of the evidence in this cause, is signed and sealed this 21st day of January, 1895.” Each of these statements is signed by the presiding judge.
The certificate of the clerk is dated February 8, 1895, in which he certifies “the above and foregoing to be a full, a true and complete transcript of * * * the order-book entries * * * as the same appears of the record and of the files of my office. ”
It is apparent that the bill was signed by the judge and afterwards filed, although all done on the same day. It also appears from this entry that the bill of exceptions was made a part of the order-book entry, and the clerk certifies to the correctness of the entries.
In the case of Board, etc., v. Trees, 12 Ind. App. 479, this court, by Reinhard, J., said : “It is earnestly contended * * * that the bill of exceptions is not properly in the record, there being no sufficient certificate of the clerk. It is true that in the clerk’s certificate to the transcript there is no recital of the filing of the bill of exceptions. But the transcript does contain a record entry just preceding the bill of exceptions, which shows ‘that on the 24th day of August, 1894, in vacation of the Shelby Circuit Court, * * the defendant, by its attorneys, filed in the clerk’s office of the court its bill of exceptions herein, tendered to and signed by the Honorable William A. Johnson, sole judge of said court, at chambers, on the 21st day of August, 1894, which bill of exceptions was then and there ordered by said judge to be made a part of the record of this cause, and the same reads in the words *541and figures following, to-wit : (Then follows the bill of exceptions.) We think this is not only a sufficient showing of the filing of the bill of exceptions, but that it is to be commended as a model of good practice. ”
We are of the opinion that it fairly appears that the bill of exceptions contained in the record is the one filed in the court below, and that it is sufficiently identified and authenticated.
Nor does this conclusion conflict with the cases of Jamison v. State, ex rel., 12 Ind. App. 294, and Humbarger v. Carey, (Ind. Sup.) 42 N. E. Rep. 749; Hughes v. Hughes, 139 Ind. 474. The decision in those cases turned upon the fact that the bill of exceptions was signed by the judge long after the date of the clerk’s certificate. There could be no bill of exceptions until it was signed, and the clerk’s certificate in those could not be correct.
Nor does it conflict with Richwine v. Jones, 140 Ind. 289, for there the bill of exceptions was not embraced by an order book entry.
The appellees further insist that the seventh cause for a new trial does not, with reasonable certainty, point out the particular evidence admitted and complained of. One of the appellee’s witnesses was permitted to read their books of account in evidence. Twenty-seven questions calling for such evidence were propounded to the witness, to each of which the appellant objected. The motion for a new trial assigns as a cause that the witness was permitted to read the books of account in evidence. If a party complains of the alleged erronéous decisions of the court in trying a cause, either in the admission or exclusion of evidence, he must point out in his motion for a new trial, with reasonable certainty, the particular evidence admitted or excluded; *542otherwise the court below need not, and this court will not, consider such alleged erroneous decisions. Grant v. Westfall, 57 Ind. 121; Heltonville Mfg. Co. v. Fields, 138 Ind. 58 (66).
‘ ‘ Causes for a new trial must be assigned with clearness, certainty, precision and particularity. ” Staser v. Hogan, 120 Ind. 207.
It is true that the appellant might have used more particularity in his motion than he did. He might have Assigned twenty-seven causes, one for each question and ruling, but if he had done this, the twenty-seven causes would have presented the same question, the introduction of the books of account. The cause assigned in the motion included the twenty-seven rulings, for they each went to the same point. The purpose of the rule is to direct the attention of the trial court to the alleged erroneous ruling, and to present to an appellate court the precise question involved. This could be done as effectually by the one cause assigned as by twenty-seven different causes, for they all presented precisely the same question. To hold otherwise would tend to great prolixity, and unnecessarily encumber the record.
The appellees also earnestly insist that the books kept by their book-keeper were admissible under the circumstances shown. The testimony of the book-keeper was not entirely in harmony, but the substance of it is that he did' not see the work done nor the goods delivered ; that he made the entries upon the books from memorandums furnished him by others. The memorandums were furnished sometimes ón the day on which the goods were furnished or work done, and sometimes on other days. He had no personal knowledge of the transactions. One of the appellees testified that he knew the work was done by himself and workmen, and *543that materials were furnished; that he usually gave the memorandums thereof to the book-keeper. But upon cross-examination he expressly disclaimed that he had any recollection as to ’any of the items or charges. It also appeared that the work was done by several persons, and that one of them was present, but was not called as a witness.
As we stated in our former opinion, the authorities relating to the admission of books of original entries are not in harmony. In many of the States the admission of such evidence is regulated by statute. This class of testimony is capable of great abuse and might often be used to work injustice. Its admission is therefore carefully guarded. In some of the States it is limited as to the amount and is generally made dependent upon certain conditions. 2 Am. and Eng. Ency. of Law. “Books of Original Entries,” page 467. Necessity lies at the foundation of such admission. It is only to be resorted to when no other or better means of making the proof is obtainable. When the transaction admits of more satisfactory evidence, this method should not be resorted to. Corr v. Sellers, 100 Pa. St. 169.
As before stated, the decisions in this State as to the admissibility of such entries under any circumstances are in doubt. Wilbur v. Scherer, supra.
But we are clear that such entries are not admissible unless the necessity therefor is shown. It was not made to appear that better evidence was not obtainable or that the transactions did not admit of more satisfactory evidence. In fact it was made to appear that other persons were present who knew something about some of the transactions. These persons were not called nor was it shown that their memories had failed.
Filed March. 6, 1896.
The appellees lastly insist that the hooks were rendered competent because of the testimony of the witness Morrow, who stated that work had been done and materials furnished. This contention was decided against the appellees by this court in the case of First National Bank, etc., v. Williams, 4 Ind. App. 501. In that case the president of the bank was a witness. He testified to having made some of the entries in the bankbook. The bank-book containing the account was offered in evidence. This court, by Neinhard, J., said: “The book was one which was kept by the officers of the bank, and with which appellee had nothing whatever to do. It was not shown when the entries in these ledgers were made, but they would not be proper evidence even if made at the time of the transaction. ”
The mere fact that a witness testified that some work had been done and that some materials were furnished when he is unable to give any particular amount or item, would not render the book account proper evidence. If it did, then the salutary rule that such entries are not to be resorted to except in cases of necessity, would be overthrown. It is possible that such entries may become proper under certain circumstances, but this we do not decide. If all the witnesses to the transaction are dead or beyond the jurisdiction of the court, or their memories have failed, then original entries which were made at the time of the transaction and in the due course of business may become proper.
Petition overruled.